Title: Editorial Note
From: 
To: 


            
		  
		  
		  
		  
		  
		  
		   James Madison was on poor terms with James Monroe after the latter’s abortive bid for the presidency in 1808 and accompanying flirtation with the Richmond Junto and the Tertium Quids led by John Randolph of Roanoke. Ever since his final departure from Washington, Jefferson had been anxious to see an end to this rift. He assured Madison on 30 March that Monroe had severed most of his ties to this Republican splinter group. 
		   
		  Madison asked Jefferson on 27 November to find out whether Monroe would accept appointment as successor to the late Meriwether Lewis as governor of Louisiana Territory, which had its headquarters at Saint Louis. Jefferson received the request on the night of 29 November and hastened to comply by visiting Monroe the next morning at Highland, his Albemarle County estate located about one mile from Monticello. In the first document printed below, Jefferson reported to the president that Monroe regarded the Louisiana post as beneath his dignity, but he went on to stress Monroe’s loyalty to the Republican cause and willingness to accept a Cabinet post or something of comparable importance. 
		  
		  Monroe later described the same conversation in a letter to Richard Brent, then a United States senator from Virginia. In the pertinent extract, also printed below, Monroe expressed some annoyance at the proposal. He indicated that only the post of secretary of state would satisfy him as an executive appointment, although he would accept any elective office as a matter of principle. TJ’s calculated softening of the tone of Monroe’s rather indignant rejection served his goal of reconciliation, which ultimately bore fruit in Madison’s appointment of Monroe as secretary of state in March 1811.
          